DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings submitted on January 23, 2022 are accepted by the Examiner.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on .
IN THE CLAIMS
Claim , Line , the phrase "" has been replaced with –  –
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line 19, the phrase "" has been replaced with –  --

Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , beginning after Line 40, the phrase the phrase –  -- has been inserted.
Claim , Line , the phrase "" has been replaced with –  --
Claim , Line , the phrase "" has been replaced with –  –
Claim , Line , the phrase "" has been replaced with –  –

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claim  enables opportunities to enhance steering control and overall handling of a vehicle by coordinating four drive motors according to driving conditions to maintain yaw stability of the vehicle.  The method further improves torque distribution in four wheel distributed drive vehicles according to a road surface adhesion condition so as to control yaw motion of the vehicle and ensure driving stability. 
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                                                                                                                                  
/SCOTT A REINBOLD/Examiner, Art Unit 3747